Citation Nr: 0825271	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-32 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1990 to July 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO in Wichita, Kansas, which in pertinent part granted 
service connection for PTSD and assigned a 50 percent 
disability rating.


FINDING OF FACT

The veteran's PTSD is manifested by the following: suicidal 
ideation, sleep impairment, nightmares, depression, 
hypervigilance, anger, irritability, avoidance of others, 
neglect of personal appearance and hygiene, and serious 
social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no 
higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in May 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
a September 2005 decision of the RO.  VA's duty to notify 
under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Accordingly, the Board 
concludes that any error in failing to provide adequate pre-
adjudicative notice was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
August 2005.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected PTSD since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In his VA Form 9, the veteran specifically indicated that he 
was seeking a 70 percent rating for his PTSD.  Given this 
declaration, the following decision, which grants a 70 
percent rating for PTSD, appears to be a full grant of 
benefits sought on appeal. 

II. Initial Rating

The veteran seeks a higher initial rating for his service-
connected PTSD, currently evaluated as 50 percent disabling.  
For the reasons that follow, the Board finds that an initial 
rating of 70 percent, but no more, is warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  

The veteran's service-connected PTSD is evaluated as 50 
percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130 (2007).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  DSM-IV at 47.  
A score of 41 to 50 illustrates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  A score of 31 to 40 reflects some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
evidence supports a higher initial disability rating of 70 
percent, and no more, for the veteran's service-connected 
PTSD.  

The record reflects that the veteran has been receiving 
ongoing VA mental health treatment for his PTSD.  VA 
treatment notes show that he has frequent nightmares.  For 
example, at an April 2006 treatment session, the veteran 
reported that the previous night he had nightmares that he 
started the Korean War.  VA treatment notes also indicate the 
veteran often has suicidal ideation and has attempted suicide 
on a few occasions to include overdosing on cocaine.  The 
veteran has had problems holding onto a job in the past, and 
in August 2005 he lost his job due to his inability to 
complete his work on time.  He has been unemployed since.  He 
was homeless for period of time in December 2005.  At one 
point in December 2005, the veteran was assigned a GAF score 
of 40.  He was previously assigned a GAF score of 60 in April 
2005.  The veteran has had problems with cocaine dependence.  
He was admitted to the VA Intensive Substance Abuse Treatment 
(ISAT) program in December 2005, but discharged a week later, 
just halfway into the program, for missing curfew.  He did 
not complete any of his treatment goals during the time he 
was in ISAT.  His ISAT progress notes are contained within 
his VA treatment records.  

A VA psychiatric examination was conducted in August 2005 to 
assess the current nature and severity of the veteran's PTSD.  
The examiner diagnosed the veteran with PTSD, noting features 
of bipolar disorder, and assigned him a GAF score of 50.  The 
veteran was found to be alert, oriented times 3, and 
cooperative.  His speech was normal and clear, and his affect 
was labile, vacillating from flat to tearful to rage.  The 
veteran exhibited a depressed mood, anxiety, and nervousness.  
It was noted that he worries a lot, is overwhelmed by 
problems and pressures, has racing thoughts and has memory 
impairment in that he sometimes gets so overwhelmed that he 
forgets things.  Concerning ability to maintain personal 
hygiene, the veteran stated that he sometimes gets so 
depressed that he does not maintain personal hygiene; he 
indicated that, as of the VA examination, he had not showered 
in three days.  The veteran has sleep impairment, having 
difficulty falling or staying asleep, and experiences 
nightmares periodically.  He also exhibits the following 
symptoms: hypervigilence, irritability or outbursts of anger, 
difficulty concentrating and paying attention, avoidance of 
reminders of trauma such as movies and discussions about the 
war, markedly diminished interest or participation in 
significant activities, feelings of detachment or 
estrangement from others, and a sense of a foreshortened 
future.  In terms of substance abuse, the veteran has used 
cocaine and methamphetamines to prevent himself from sleeping 
and dreaming.  He has attempted suicide in the past, by 
overdosing on sleeping pills and by shooting himself.  At the 
examination, he was found to have okay impulse control in 
terms of anger and aggression, no obsessive or ritualistic 
behavior, no audio or visual hallucinations, and no history 
of panic attacks.  

In terms of occupational impairment, the August 2005 VA 
examination report noted that the veteran has had numerous 
jobs since leaving the military.  He has had difficulty 
keeping a job, and the longest he has stayed with one company 
is a year.  He is frequently tardy or absent from work.  The 
veteran indicated at the VA examination that he had just lost 
his job the previous week because he did not get his job done 
in a timely manner.  He also stated that he has difficulty 
being around other people, that he does not trust people, but 
that he cannot be alone.  

With respect to social impairment, the August 2005 VA 
examination report indicates the veteran was once married but 
that the relationship ended due to his wife's infidelity.  He 
expressed extreme hatred, anger, and homicidal ideation 
towards his ex-wife and her significant others.  The veteran 
has a son from this marriage and states that their 
relationship is good.  The veteran indicated that he was 
recently in a relationship for over 4 years with a woman 
named Tonya.  She has 5 children of her own, and the veteran 
wants to be a part of their lives.  Tonya left him in October 
2004 because she was tired of his lack of motivation and not 
being able to keep a job.  She threw him out of the home, and 
when he took his tile saw to go to work, she charged him with 
stealing.  The veteran has a pending court date concerning 
this charge.  He also stated that Tonya recently lost her 
home and was staying with him for about a month.  The veteran 
indicated that aside from spending time with Tonya and the 
children, he has no friends.  He explained that he used to be 
an extrovert but now avoids socializing.  The examiner noted 
that the veteran appears to display significant emotional 
instability when it comes to relationships, and that he 
experiences suicidal ideation or homicidal ideation without 
intent or plan when he is emotionally hurt by someone.  

Considering the totality of the evidence, the Board finds 
that there is sufficient evidence to establish that the 
veteran is deserving of a 70 percent rating given that he has 
occupational and social impairment with deficiencies in most 
areas, namely work, family relations, judgment, thinking, 
mood, due to such symptoms as suicidal ideation, neglect of 
personal appearance and hygiene, and inability to establish 
and maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  With respect to occupational 
impairment, the veteran has been unemployed since he lost his 
last job in August 2005 and there is no indication that he is 
capable of working, given the severity of his PTSD 
symptomatology.  The evidence also shows that the veteran has 
serious social impairment, in light of the problems he has 
had in relationships with his ex-wife and Tonya and the fact 
that he has no friends.  In addition, the veteran was 
assigned a GAF score of 50 at his August 2005 VA examination 
and a score of 40 at a subsequent VA treatment session in 
December 2005.  Such scores reflect serious symptoms or 
serious impairment in social, occupational, or school 
functioning, and major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  See DSM-IV at 47.  

For the foregoing reasons, the Board finds that the veteran's 
PTSD more nearly approximates the criteria for the higher 
rating of 70 percent.  It is acknowledged that some of the 
veteran's psychiatric symptomatology might be related to his 
substance abuse.  However, as indicated in the August 2005 VA 
examination report, cocaine and methamphetamines were used by 
him in an attempt to avoid sleeping and experiencing 
nightmares.  The Board finds that, giving the veteran the 
benefit of the doubt, the evidence is at least in equipoise, 
and shows that his PTSD is productive of occupational and 
social impairment, with deficiencies in most areas, to 
include work, family relations, judgment, thinking, and mood, 
due to suicidal ideation, neglect of personal appearance and 
hygiene, and inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board has considered a disability rating in excess of 70 
percent.  However, the veteran's symptomatology as described 
in the evidence above does not meet the criteria for a 100 
percent rating.  The veteran does not exhibit any of the 
symptoms listed under the 100 percent rating criteria.  

As such, the Board concludes that a higher initial rating of 
70 percent, but no higher, is warranted.  The benefit-of-the-
doubt rule has been applied in arriving at this decision.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).




ORDER

An initial evaluation of 70 percent, but no higher, for PTSD 
is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


